    8:19-cr-00355-LSC-MDN Doc # 44 Filed: 05/11/20 Page 1 of 1 - Page ID # 62



                             IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                          Plaintiff,                                           8:19CR355

         vs.
                                                                                 ORDER
GILBERTO H. RIVERA,

                          Defendant.


        This matter is before the court on Defendant's MOTION TO CONTINUE PRETRIAL MOTION

DEADLINE [43]. For good cause shown, I find that the motion should be granted. Defendant will be

given an approximate 30-day extension. Pretrial Motions shall be filed by June 8, 2020.

        IT IS ORDERED:

        1.       Defendant's MOTION TO CONTINUE PRETRIAL MOTION DEADLINE [43] is

granted. Pretrial motions shall be filed on or before June 8, 2020.

        2.       The ends of justice have been served by granting such motion and outweigh the interests

of the public and the defendant in a speedy trial. The additional time arising as a result of the granting of

the motion, i.e., the time between May 8, 2020, and June 8, 2020, shall be deemed excludable time in any

computation of time under the requirement of the Speedy Trial Act for the reason defendant's counsel

required additional time to adequately prepare the case, taking into consideration due diligence of

counsel, and the novelty and complexity of this case. The failure to grant additional time might result in a

miscarriage of justice. 18 U.S.C. § 3161(h)(7)(A) & (B).


        Dated this 11th day of May, 2020.

                                                           BY THE COURT:

                                                           s/ Michael D. Nelson
                                                           United States Magistrate Judge
